Per Curiam.
Appellants were sued by the appellee in an action claiming damages for an alleged libel. They demurred to the declaration. Appellee requested an immediate hearing on the demurrer, and it was twice assigned for such a hearing, but on both occasions it was postponed at the request of appellants’ counsel. Before hearing on the demurrer, the appellants filed notices to take the depositions of 17 persons and 13 orders to issue writs of sub*712poena duces tecum. At the request of one of the prospective deponents, Judge Evans signed an order directing that “no depositions be taken for use in the * * * case until after the defendants’ demurrer shall have been ruled upon by this court [the trial court].” Appellants appealed, and no brief was filed by the appellee.
Apart from the fact that the order seems to be no more than a proper exercise of the authority granted the trial judge by Maryland Rule 405 a 3, it is an interlocutory order from which no immediate appeal will lie.

Appeal dismissed; appellants to pay the costs.